Citation Nr: 0315978	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-23 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia, to include as due to exposure to Agent Orange, for 
purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1966, and from June 1969 to November 1971.  His 
discharge certificate reflects that he served two tours in 
Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that denied the appellant's claims for 
service connection for chronic myelogenous leukemia, to 
include as due to Agent Orange exposure, for purposes of 
accrued benefits, and for service connection for the cause of 
the veteran's death.

This case was previously before the Board in March 2003, at 
which time it was remanded to ensure due process.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.

2.  The veteran served in Vietnam.

2.  Chronic myelogenous leukemia was not present during 
service or for many years after service, and has not been 
shown to be etiologically related either to service or to 
Agent Orange exposure.




CONCLUSIONS OF LAW

1.  For accrued benefits purposes, chronic myelogenous 
leukemia was not incurred in, or aggravated by, active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.1000 (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).

2.  A service-connected disability did not cause, or 
contribute substantially or materially to, the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case, and a supplemental statement of the case, apprised the 
appellant of the law applicable in adjudicating the appeal.  
By letter dated in April 2003, the RO apprised the appellant 
of the pertinent provisions of the VCAA and of that evidence 
she needed to submit and the development the VA would 
undertake.  The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  The Board 
observes that the April 2003 letter requested that the 
appellant respond within 30 days, but advised she had one 
year to identify or submit any additional evidence.  In a 
statement dated in May 2003, the appellant requested that the 
claims folder be sent to the Board.  As such, the Board finds 
that the VA's duty to notify the appellant of the information 
and evidence necessary to substantiate the claim, as well as 
the actions expected of her and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The appellant has 
not indicated that there is any additional evidence that 
could be obtained.  Additionally, the record contains a VA 
clinical opinion as to the etiology of the disability at 
issue.  Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).



Factual background

The service medical records are negative for complaints or 
findings pertaining to leukemia.  

The veteran was admitted to a VA hospital in January 1993 for 
left upper quadrant discomfort.  He stated that his illness 
started about two months prior to admission.  He claimed that 
his appetite was good, but that he had lost fifteen pounds.  
He admitted to some night sweats and easy bruising of the 
extremities.  He related that he had been feeling weak, but 
denied any gum bleeding.  It was noted that the veteran had 
been seen in ambulatory care and an abdominal ultrasound 
showed massive splenomegaly, and the veteran was then 
admitted to the hospital. A complete blood count showed that 
the veteran's white count was in the 400,000 range.  The 
hospital course reveals that it was felt that the veteran 
most likely had chronic myelogenous leukemia.  A test for the 
Philadelphia chromosome was positive.  The diagnosis was 
chronic myelogenous leukemia, newly diagnosed.

On VA general medical examination in May 1993, the veteran 
reported that he believed that his symptoms were due to Agent 
Orange exposure.

In a statement dated in May 1995, a VA physician related that 
the veteran had been seen and examined regularly since 
February 1993.  It was his opinion that because of the 
quantity, consistency and duration of exposure to Agent 
Orange that there was a relationship between the exposure and 
the veteran's diagnosis of chronic myelogenous leukemia.  In 
addition, the physician noted that the veteran displayed the 
classic symptoms of Agent Orange exposure, including 
dermatitis.

VA medical records dated from 1993 to 1998 have been 
associated with the claims folder.  In June 1994, the veteran 
reported that he experienced episodes of swelling of the 
nodes in both axilla.  He asserted that he was treated for 
these symptoms.

The death certificate reveals that the veteran was 52 years 
old when he died in April 1999 of intracranial hemorrhage due 
to or as a consequence of chronic myelogenous leukemia.  No 
other conditions were listed as contributing to his death.  
An autopsy was not performed.  

In January 2000, a VA physician was asked to review the 
medical records and provide an opinion concerning the 
relationship, if any, between the veteran's military service, 
his exposure to Agent Orange and his chronic myelogenous 
leukemia.  The physician stated that there was no evidence of 
dermatitis.  He added that although there was evidence of a 
wound infection of one of the veteran's fingers, there was no 
evidence of a rash that would be consistent with the 
diagnosis of chloracne.  He noted that the veteran reported 
he had lymphadenopathy in service.  The physician indicated 
that there was no medical documentation to support this 
allegation.  He commented that it was more likely than not 
that the lymphadenopathy reported was not related to 
leukemia, but in fact, was an acute infectious response.  

The examiner reviewed the medical literature.  He noted that 
there are distinct differences between leukemia and 
lymphomas.  He referred to the National Academy of Sciences 
report that noted that leukemia was not included as being 
warranted for a presumption of service connection.  He 
referred to studies that did not show a distinct cause or 
relationship between herbicide exposure and leukemia, and 
indicated that the studies that showed an association did not 
take into account other variables.  He added that those 
studies that did, failed to demonstrate any association.  He 
concluded that it was his medical opinion and based on the 
references noted, that the claim for service connection for 
myelogenous leukemia was not supported in fact or in the 
literature.  He added that the fact of leukemia being present 
during service in Vietnam did not appear likely either.  The 
physician opined that it appeared that the enlarged glands 
described by the veteran that occurred in service were an 
acute response to an infection and not an early sign of 
leukemia.  He noted that these signs occurred approximately 
20 to 23 years prior to the initial diagnosis of leukemia in 
1993.  In sum, the physician stated that it was his medical 
opinion that it was not likely that the veteran's leukemia 
was caused by Agent Orange and it was not likely that the 
veteran's leukemia was evident during service.

In March 2000, another VA physician commented that it was 
impossible to state definitively that the veteran's leukemia 
was secondary to dioxin exposure.  He referred to a medical 
journal report and noted that the incidence of myeloid 
leukemia in people exposed to dioxin might be increased.  
However, due to the rarity of the disease, and an inability 
to confirm the findings in animal models, it was not possible 
to give a conclusive answer.  

In an addendum to his January 2000 report, dated in July 
2000, the VA physician, who is an environmental health 
physician, noted that he reviewed the March 2000 report.  He 
commented that the journal article was an abstract that 
viewed several studies.  He related that these studies were 
reviewed by the National Academy of Sciences and because of 
inconsistencies and the limited sample size of the studies, 
they were not felt to represent a causal relationship between 
leukemia and Agent Orange.  In summary, the VA physician 
concluded that it was his medical opinion that the veteran's 
medical records and the scientific literature fail to support 
a causal relationship between the veteran's leukemia and 
Agent Orange or his military service. 

Analysis 

Except as provided in §§ 3.1001 (2002) and 3.1008 (2002), 
where death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) authorized under laws administered by the VA, to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in  § 3.500(g) will, upon the death of such person, 
be paid as follows:  (1) Upon the death of a veteran to the 
living person first listed as follows:  (I) His or her 
spouse;  (ii) His or her children (in equal shares);  (iii) 
His or her dependent parents (in equal shares) or the 
surviving parent.  (2) Upon the death of a widow or remarried 
widow, to the veteran's children.  (3) Upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation.  (4) In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
leukemia becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §  3.309; 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to 
be codified in pertinent part at 38 C.F.R. § 3.307). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002). 

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2001).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

Additionally, based on findings in a January 23, 2003 report 
from the National Academy of Sciences (NAS), the Secretary of 
the VA has determined that there is a positive association 
between exposure to herbicides and the development of chronic 
lymphocytic leukemia (CLL).  68 Fed. Reg. 27630-27641 (May 
20, 2003).  A proposed rule to establish a presumption of 
service connection for CLL was published in the Federal 
Register of March 26, 2003.  See 68 Fed. Reg. 14567-14570 
(March 26, 2003).  Based on the January 23, 2003 NAS report, 
the Secretary of the VA also determined that there is no 
positive association between herbicide exposure and leukemia 
(other than CLL).  68 Fed. Reg. 27630-27641 (May 20, 2003).  
The VA noted that chronic myeloid leukemia is associated with 
an acquired chromosome abnormality known as the 
"Philadelphia chromosome."

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The appellant asserts that service connection for accrued 
benefits purposes and service connection for the cause of the 
veteran's death should be established.  Both claims are 
predicated on the allegation that the veteran's chronic 
myelogenous leukemia is related to his exposure to Agent 
Orange in service.  The Board observes that the veteran's 
claim for service connection for chronic myelogenous leukemia 
was pending and unresolved at the time of his death.

It is not disputed that chronic myelogenous leukemia was 
initially manifested many years after service.  As noted 
above, when the veteran was hospitalized by the VA in January 
1993, he reported that his symptoms had been present for 
several months.  

The evidence supporting the appellant's claim consists of the 
May 1995 statement from a VA physician and the notation in 
the March 2000 opinion from another VA physician to the 
effect that some studies suggest an increase in myeloid 
leukemia in people who have been exposed to Agent Orange. 

In contrast, the Board observes that a VA physician 
subsequently reviewed the claims folder and the medical 
literature.  Based on such a review, he concluded that the 
veteran's chronic myelogenous leukemia was not caused by 
Agent Orange and was not present in service.  In this regard, 
it is significant to point out that he rejected the 
allegation by the appellant that the veteran's reported 
lymphadenopathy in service represented the onset of leukemia.  
The physician noted that there was no current documentation 
in the record of any such complaints during service, and 
specifically noted that such symptoms were present 20 to 23 
years prior to the initial diagnosis of leukemia in 1993.  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS reviewed several recent studies 
and concluded that there was no compelling or consistent 
evidence of an association with exposure to herbicides to 
change the conclusion that there is inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and leukemia (other 
than chronic lymphocytic leukemia).  As noted above, based on 
the available evidence and the analysis by the NAS, the 
Secretary found that the credible evidence against an 
association between chronic myelogenous leukemia and 
herbicide exposure outweighs the credible evidence for such 
an association, and determined that a positive association 
did not exist.  68 Fed. Reg. 27,630, at page 27,634-35 (May 
20, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a claimant is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether the 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the requirements of 38 C.F.R. § 3.309 are not met, does 
not, in and of itself, preclude the establishment of service 
connection as, in the alternative, service connection may be 
established by way of proof of actual direct causation, 
showing that the veteran's exposure to Agent Orange during 
service caused the disability at issue.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

In this case, however, the evidence fails to establish that 
the fatal chronic myelogenous leukemia was related to 
service.  In this regard, the Board observes that the service 
medical records are silent for complaints or findings 
suggestive of leukemia.  In addition, it is significant to 
note that when the veteran sought treatment for his 
complaints in January 1993, he advised the physician that his 
symptoms had been present for only several months.  While 
this may not provide an exact time frame as to the onset of 
chronic myelogenous leukemia, it provides no support for a 
finding that the symptoms began during service or within one 
year thereafter.  The appellant has not referred to any 
clinical evidence that would establish that the veteran's 
fatal chronic myelogenous leukemia had its onset in service 
or is etiologically related to service or Agent Orange 
exposure.  The appellant's lay statements regarding the onset 
of chronic myelogenous leukemia are not competent to 
establish such a relationship.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
for service connection for chronic myelogenous leukemia for 
purposes of accrued benefits.  There is no basis, therefore, 
for the appellant's claim for service connection for the 
cause of the veteran's death.  

In light of the fact that chronic myelogenous leukemia had 
its onset many years after service and that there is no 
clinical evidence to show that it is related to service, and 
the conclusion by the NAS that a presumption of service 
connection is not warranted for chronic myelogenous leukemia, 
the appeal is denied.


ORDER

Service connection for chronic myelogenous leukemia, to 
include as due to Agent Orange exposure, for purposes of 
accrued benefits, is denied.

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

